DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          






                     NO. 12-05-00169-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS

VALINDA S. PARRISH, DANNY D. STILLEY,
WILLIAM H. STILLEY, HAROLD STILLEY, 
CARROL R. CALLAWAY & VALINDA S.
PARRISH, AS INDEPENDENT                       §     APPEAL FROM THE 123RD
EXECUTRIX OF THE ESTATE OF
OTTO H. STILLEY, DECEASED &
ENRIQUE CANADA, HERBIERTO CANADA
& GLORIA NEEL, APPELLANTS

V.                                                                         §     JUDICIAL DISTRICT COURT OF

PEGGY YARBOROUGH, INDIVIDUALLY 
& AS INDEPENDENT EXECUTOR OF THE
ESTATE OF VONNIE OPHELIA ANZ, DECEASED
& AS TRUSTEE OF THE VONNIE                §     SHELBY COUNTY, TEXAS
OPHELIA ANZ REVOCABLE LIVING
TRUST, AND ENRIQUE CANADA, 
HERIBERTO CANADA, & GLORIA NEEL 
INDIVIDUALLY & AS THE ONLY HEIR
OF EVELYN WOOTEN, APPELLEES




MEMORANDUM OPINION
PER CURIAM
            Appellants have filed a motion to dismiss this appeal, and all other parties to the appeal have
been given notice of the filing of this motion.  Because Appellants have met the requirements of
Texas Rule of Appellate Procedure 42.1(a)(1), the motion is granted, and all claims of Appellants
against any other party to this appeal are dismissed.  The claims of Appellees against Appellants
remain pending.
Opinion delivered January 11, 2006.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.

(PUBLISH)